DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 21-38 rejected under 35 U.S.C. 103 as being unpatentable over Heggie (U.S. Patent # 4,679,396) in view of DuCharme (U.S. Patent Application Publication # 2007/0182245).

Regarding claim 21, Heggie discloses a system comprising: 
an electronic control unit (ECU) operating on a processor and including one or more algorithms that are configured to receive a brake pedal displacement value (col 5: 65 - col 6: 8, etc), to compare the brake pedal displacement value with a stored brake activation value (5%) and to enter a braking mode of operation when the brake pedal displacement value exceeds the stored brake activation value (col 5: 65 - col 6: 8, etc); 
the ECU further including one or more algorithms that are configured to receive an accelerator pedal displacement value (col 5: 28-45, col 7: 49-68, col 11: 33-53, etc) and to compare the accelerator pedal displacement value with a stored launch activation value (5%) and to enter an acceleration mode of operation when the accelerator pedal displacement value exceeds the stored launch activation value (col 5: 28-45, col 7: 49-68, col 11: 33-53, etc); and 
the ECU further including one or more algorithms that are configured to generate a hydraulic drive pump actuation control to transfer fluid from a hydraulic reservoir to an accumulator (col 5: 65 - col 6: 8, etc) using energy from a drive shaft (implicit from use of motor, motor shaft: col 5: 65 - col 6: 8, col 16: 56-67, etc) in the braking mode of operation (col 5: 65 - col 6: 8, etc) and a control to transfer the fluid from the accumulator to the hydraulic reservoir in the acceleration mode of operation (col 5: 28-45, col 7: 49-68, col 11: 33-53, etc).
Heggie does not explicitly disclose using energy from a drive shaft to transfer the fluid.
In the same field of endeavor, Ducharme discloses generating a hydraulic drive pump actuation control to transfer fluid from a hydraulic reservoir to an accumulator using energy from a drive shaft in the braking mode of operation (P20-22, etc). 
It would have been obvious before the effective filing date of the claimed invention for Heggie to do so, as taught by Ducharme and/or suggested by Heggie, in order to efficiently transfer the fluid (P20-22, etc).  

Regarding claim 22, Heggie in view of Ducharme further discloses that the ECU is configured to receive an accumulator pressure value (claim 1, etc).

Regarding claim 23, Heggie in view of Ducharme further discloses a hydraulic drive pump control unit configured to receive the hydraulic drive pump actuation control and to actuate a hydraulic drive pump in response (figs, col 5: 28-45, col 5: 65 - col 6: 8, col 7: 49-68, col 11: 33-53, etc).

Regarding claim 24, Heggie in view of Ducharme further discloses that the control to transfer the fluid from the accumulator to the hydraulic reservoir comprises a hydraulic pump actuation control (col 5: 28-45, col 7: 49-68, col 11: 33-53, etc).

Regarding claim 25, Heggie in view of Ducharme further discloses a hydraulic pump configured to be fitted onto a vehicle to transfer the fluid from the accumulator to the hydraulic reservoir (col 5: 28-45, col 7: 49-68, col 11: 33-53, etc).
Heggie does not explicitly disclose retrofitting the pump.
However, it is well known in the art to retrofit components (see for example Lloyd U.S. # 2011/0056195, P15; or Davis U.S. # 2014/0274522, P18, 40, 134). 
It would have been obvious before the effective filing date of the claimed invention for Heggie to retrofit the pump, as well known in the art, in order to enable use of the invention in an older vehicle and/or enable updating or replacing of the pump.  

Regarding claim 26, Heggie in view of Ducharme further discloses a hydraulic drive pump configured to be fitted onto a vehicle to transfer the fluid from the hydraulic reservoir to the accumulator using the energy from the drive shaft in the braking mode of operation (col 5: 65 - col 6: 8, etc).
Heggie does not explicitly disclose retrofitting the pump.
However, it is well known in the art to retrofit components (see for example Lloyd U.S. # 2011/0056195, P15; or Davis U.S. # 2014/0274522, P18, 40, 134). 
It would have been obvious before the effective filing date of the claimed invention for Heggie to retrofit the pump, as well known in the art, in order to enable use of the invention in an older vehicle and/or enable updating or replacing of the pump.  

Regarding claim 27, Heggie in view of Ducharme further discloses a hydraulic reservoir configured to be fitted onto a vehicle to store the fluid from the accumulator in the acceleration mode of operation (col 5: 28-45, col 7: 49-68, col 11: 33-53, etc).
Heggie does not explicitly disclose retrofitting the reservoir.
However, it is well known in the art to retrofit components (see for example Lloyd U.S. # 2011/0056195, P15; or Davis U.S. # 2014/0274522, P18, 40, 134). 
It would have been obvious before the effective filing date of the claimed invention for Heggie to retrofit the reservoir, as well known in the art, in order to enable use of the invention in an older vehicle and/or enable updating or replacing of the reservoir.  

Regarding claim 28, Heggie in view of Ducharme fails to disclose a hydraulic cooler configured to be retrofitted onto a vehicle to provide cooling for the fluid.
However, it is well known in the art to use a hydraulic cooler, and to retrofit components (see for example Lloyd U.S. # 2011/0056195, P15; or Davis U.S. # 2014/0274522, P18, 40, 134). 
It would have been obvious before the effective filing date of the claimed invention for Heggie to use a hydraulic cooler and retrofit the cooler, as well known in the art, in order to avoid damage to the hydraulic components and/or avoid improper operation of the hydraulic components, and enable use of the invention in an older vehicle and/or enable updating or replacing of the cooler.  

Regarding claim 29, Heggie in view of Ducharme further discloses an accumulator configured to be fitted onto a vehicle to store the fluid from the hydraulic reservoir in the braking mode of operation (col 5: 65 - col 6: 8, etc).
Heggie does not explicitly disclose retrofitting the accumulator.
However, it is well known in the art to retrofit components (see for example Lloyd U.S. # 2011/0056195, P15; or Davis U.S. # 2014/0274522, P18, 40, 134). 
It would have been obvious before the effective filing date of the claimed invention for Heggie to retrofit the accumulator, as well known in the art, in order to enable use of the invention in an older vehicle and/or enable updating or replacing of the accumulator.  

Regarding claim 30, Heggie in view of Ducharme further discloses that the accumulator further comprises a pressure sensor configured to generate an accumulator pressure signal and to transmit the accumulator pressure signal to the ECU (claim 1, etc).

Regarding claim 31, Heggie in view of Ducharme further discloses a hydraulic drive pump control unit configured to receive the hydraulic drive pump actuation control and to actuate the hydraulic drive pump in response (figs, col 5: 28-45, col 5: 65 - col 6: 8, col 7: 49-68, col 11: 33-53, etc).

Regarding claim 32, Heggie in view of Ducharme further discloses a hydraulic pump control unit configured to receive the hydraulic pump actuation control and to actuate a hydraulic pump in response (figs, col 5: 28-45, col 5: 65 - col 6: 8, col 7: 49-68, col 11: 33-53, etc).

Regarding claim 33, Heggie in view of Ducharme fails to disclose a temperature sensor configured to generate a temperature signal and wherein the ECU is configured to actuate the hydraulic cooler in response to the temperature signal.
However, it is well known in the art to use a temperature sensor, and to actuate a hydraulic cooler in response to a temperature signal. 
It would have been obvious before the effective filing date of the claimed invention for Heggie to do so, as well known in the art, in order to avoid damage to the hydraulic components and/or avoid improper operation of the hydraulic components.  

Regarding claim 34, Heggie in view of Ducharme further discloses an electric generator coupled to the hydraulic pump and configured to generate electric current in response to actuation of the hydraulic pump (figs, col 5: 28-45, col 5: 65 - col 6: 8, col 7: 49-68, col 11: 33-53, etc).

Regarding claim 35, Heggie in view of Ducharme further discloses that the hydraulic drive pump further comprises a rotor coupled to the drive shaft (col 5: 28-45, col 5: 65 - col 6: 8, col 7: 49-68, col 11: 33-53, etc; or DuCharme P20-22, etc; a rotor in or attached to motor, driveshaft, or other mechanical part).

Regarding claim 36, Heggie in view of Ducharme further discloses that the hydraulic drive pump further comprises a swash plate coupled to the rotor (figs 1-3, claim 1, and throughout text, etc).

Regarding claim 37, Heggie in view of Ducharme further discloses that the hydraulic drive pump further comprises a plurality of pistons coupled to the swash plate (figs 1-3, etc: pistons are normally a part of pumps as disclosed by Heggie; also well known in the art, as seen for example in Nikolaus U.S. # 4,813,234, claim 1; or Johnson U.S. # 3,892,283, fig 3, col 1: 18-40).

Regarding claim 38, Heggie in view of Ducharme further discloses that the hydraulic drive pump further comprises an actuation unit coupled to the swash plate and configured to control a pitch of the swash plate (figs 1-3, and throughout text, etc: angle of swash plate).


3.	Claims 25-38 rejected under 35 U.S.C. 103 as being unpatentable over Heggie (U.S. Patent # 4,679,396) in view of DuCharme (U.S. Patent Application Publication # 2007/0182245), and further in view of Davis et al. (U.S. Patent Application Publication # 2014/0274522).

Regarding claim 25, Heggie in view of Ducharme further discloses a hydraulic pump configured to be fitted onto a vehicle to transfer the fluid from the accumulator to the hydraulic reservoir (col 5: 28-45, col 7: 49-68, col 11: 33-53, etc).
Heggie does not explicitly disclose retrofitting the pump.
In the same field of endeavor, Davis discloses retrofitting components (P18, 40, 134, etc). 
It would have been obvious before the effective filing date of the claimed invention for Heggie to retrofit components, as taught by Davis and/or well known in the art, in order to enable use of the invention in an older vehicle and/or enable updating or replacing of the pump.  

Regarding claim 26, Heggie in view of Ducharme further discloses a hydraulic drive pump configured to be fitted onto a vehicle to transfer the fluid from the hydraulic reservoir to the accumulator using the energy from the drive shaft in the braking mode of operation (col 5: 65 - col 6: 8, etc).
Heggie does not explicitly disclose retrofitting the pump.
In the same field of endeavor, Davis discloses retrofitting components (P18, 40, 134, etc). 
It would have been obvious before the effective filing date of the claimed invention for Heggie to retrofit components, as taught by Davis and/or well known in the art, in order to enable use of the invention in an older vehicle and/or enable updating or replacing of the pump.  

Regarding claim 27, Heggie in view of Ducharme further discloses a hydraulic reservoir configured to be fitted onto a vehicle to store the fluid from the accumulator in the acceleration mode of operation (col 5: 28-45, col 7: 49-68, col 11: 33-53, etc).
Heggie does not explicitly disclose retrofitting the reservoir.
In the same field of endeavor, Davis discloses retrofitting components (P18, 40, 134, etc). 
It would have been obvious before the effective filing date of the claimed invention for Heggie to retrofit components, as taught by Davis and/or well known in the art, in order to enable use of the invention in an older vehicle and/or enable updating or replacing of the reservoir.  

Regarding claim 28, Heggie in view of Ducharme fails to disclose a hydraulic cooler configured to be retrofitted onto a vehicle to provide cooling for the fluid.
However, it is well known in the art to use a hydraulic cooler.
In the same field of endeavor, Davis discloses retrofitting components (P18, 40, 134, etc). 
It would have been obvious before the effective filing date of the claimed invention for Heggie to do so, as taught by Davis and/or well known in the art, in order to enable use of the invention in an older vehicle and/or enable updating or replacing of the cooler.  

Regarding claim 29, Heggie in view of Ducharme further discloses an accumulator configured to be fitted onto a vehicle to store the fluid from the hydraulic reservoir in the braking mode of operation (col 5: 65 - col 6: 8, etc).
Heggie does not explicitly disclose retrofitting the accumulator.
In the same field of endeavor, Davis discloses retrofitting components (P18, 40, 134, etc). 
It would have been obvious before the effective filing date of the claimed invention for Heggie to retrofit components, as taught by Davis and/or well known in the art, in order to enable use of the invention in an older vehicle and/or enable updating or replacing of the accumulator.  

Regarding claim 30, Heggie in view of Ducharme further discloses that the accumulator further comprises a pressure sensor configured to generate an accumulator pressure signal and to transmit the accumulator pressure signal to the ECU (claim 1, etc).

Regarding claim 31, Heggie in view of Ducharme further discloses a hydraulic drive pump control unit configured to receive the hydraulic drive pump actuation control and to actuate the hydraulic drive pump in response (figs, col 5: 28-45, col 5: 65 - col 6: 8, col 7: 49-68, col 11: 33-53, etc).

Regarding claim 32, Heggie in view of Ducharme further discloses a hydraulic pump control unit configured to receive the hydraulic pump actuation control and to actuate a hydraulic pump in response (figs, col 5: 28-45, col 5: 65 - col 6: 8, col 7: 49-68, col 11: 33-53, etc).

Regarding claim 33, Heggie in view of Ducharme fails to disclose a temperature sensor configured to generate a temperature signal and wherein the ECU is configured to actuate the hydraulic cooler in response to the temperature signal.
However, it is well known in the art to use a temperature sensor, and to actuate a hydraulic cooler in response to a temperature signal. 
It would have been obvious before the effective filing date of the claimed invention for Heggie to do so, as well known in the art, in order to avoid damage to the hydraulic components and/or avoid improper operation of the hydraulic components.  

Regarding claim 34, Heggie in view of Ducharme further discloses an electric generator coupled to the hydraulic pump and configured to generate electric current in response to actuation of the hydraulic pump (figs, col 5: 28-45, col 5: 65 - col 6: 8, col 7: 49-68, col 11: 33-53, etc).

Regarding claim 35, Heggie in view of Ducharme further discloses that the hydraulic drive pump further comprises a rotor coupled to the drive shaft (col 5: 28-45, col 5: 65 - col 6: 8, col 7: 49-68, col 11: 33-53, etc; or DuCharme P20-22, etc; a rotor in or attached to motor, driveshaft, or other mechanical part).

Regarding claim 36, Heggie in view of Ducharme further discloses that the hydraulic drive pump further comprises a swash plate coupled to the rotor (figs 1-3, claim 1, and throughout text, etc).

Regarding claim 37, Heggie in view of Ducharme further discloses that the hydraulic drive pump further comprises a plurality of pistons coupled to the swash plate (figs 1-3, etc: pistons are normally a part of pumps as disclosed by Heggie; also well known in the art, as seen for example in Nikolaus U.S. # 4,813,234, claim 1; or Johnson U.S. # 3,892,283, fig 3, col 1: 18-40).

Regarding claim 38, Heggie in view of Ducharme further discloses that the hydraulic drive pump further comprises an actuation unit coupled to the swash plate and configured to control a pitch of the swash plate (figs 1-3, and throughout text, etc: angle of swash plate).


Allowable Subject Matter
5.        Claim 40 allowed.

The combination of the claimed limitations are novel and found to be allowable over the prior art (particularly Heggie and DuCharme). The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
May 27, 2022